UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of September 30, 2014(Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 103.2% Alaska 0.8% Anchorage, AK, General Obligation, 6.0%, 10/1/2014, INS: NATL Arizona 3.1% Arizona, Salt River Pima-Maricopa, Indian Community, 0.06% *, 10/1/2026, LOC: Bank of America NA California 10.9% California, Nuveen Dividend Advantage Municipal Fund 2, 144A, AMT, 0.14% *, 8/3/2043, LIQ: Royal Bank of Canada California, State Kindergarten, Series B1, 0.01% *, 5/1/2034, LOC: Citibank NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.54% *, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA Los Angeles, CA, Tax and Revenue Anticipation Notes, 1.5%, 6/25/2015 San Bernardino County, CA, General Obligation, Series A, 144A, 2.0%, 6/30/2015 University of California, Regents Medical Center Pooled Revenue, Series B-1, 0.01% *, 5/15/2032, SPA: Wells Fagro Bank NA District of Columbia 0.6% Metropolitan Washington, DC, Airport Authority System Revenue, Series C-2, 0.04% *, 10/1/2039, LOC: Barclays Bank PLC Florida 4.1% Hillsborough County, FL, Housing Finance Authority, Multi-Family Revenue, Hunt Club Apartments, 0.06% *, 8/15/2041, LOC: SunTrust Bank Georgia 1.9% Georgia, Private Colleges & Universities Authority Revenue, TECP, 0.11%, 11/13/2014 Rockdale County, GA, Water & Sewerage Authority, 144A, Prerefunded 7/1/2015 @ 100, 5.0%, 7/1/2020, INS: AGMC Hawaii 2.0% Hawaii, State Department of Budget & Finance, Special Purpose Mortgage Revenue, Wailuku River Hydroelectric, AMT, 0.09% *, 12/1/2021, LOC: Union Bank of California Idaho 2.4% Idaho, State Tax Anticipation Notes, 144A, 2.0%, 6/30/2015 Illinois 11.8% Channahon, IL, Morris Hospital Revenue, Series D, 0.04% *, 12/1/2032, LOC: U.S. Bank NA DuPage County, IL, School District No. 4 Addison, Prerefunded 1/1/2015 @ 100, 4.1%, 1/1/2021, INS: AGMC Illinois, State Educational Facilities Authority, State Xavier University Project, Series A, 144A, 0.05% *, 10/1/2032, LOC: Bank of America NA Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.05% *, 4/1/2033, LOC: Northern Trust Co. Illinois, Upper River Valley Development Authority, Industrial Development Revenue, Cathy Asta Enterprises LLC, Series A, AMT, 0.2% *, 8/1/2033, LOC: Bank of America NA Indiana 3.1% Indiana, IPS Multi-School Building Corp., Series R-885WF, 144A, 0.11% *, 1/15/2025, INS: AGMC, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. Indiana, State Finance Authority, Hospital Revenue, Indiana University Health, Series D, 0.04% *, 3/1/2033, LOC: Northern Trust Co. Iowa 2.8% Iowa, State Finance Authority, Wellness Facilities Revenue, Community Marshalltown Project, 0.05% *, 1/1/2031, LOC: Northern Trust Co. Maryland 3.1% Montgomery County, MD, TECP, 0.09%, 11/5/2014, LIQ: State Street Bank & Trust Co. Massachusetts 3.0% Massachusetts, State Consolidated Loan, Series C, 5.5%, 11/1/2014, INS: NATL Massachusetts, University Building Authority, TECP, 0.11%, 1/8/2015, LOC: State Street Bank & Trust Co. Minnesota 3.9% Minneapolis & St. Paul, MN, Housing & Redevelopment Authority, Allina Health Care Systems, Series B-1, 0.03% *, 11/15/2035, LOC: JPMorgan Chase Bank NA Mississippi 0.8% Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc. Project, Series D, 0.04% *, 12/1/2030, GTY: Chevron Corp. Missouri 1.0% Kansas City, MO, Special Obligation, H. Roe Bartle, Series E, 0.06% *, 4/15/2034, LOC: Sumitomo Mitsui Banking New Hampshire 7.0% New Hampshire, State Health & Education Facilities Authority Revenue, Bishop Guertin High School, 0.04% *, 9/1/2032, LOC: TD Bank NA New Hampshire, State Health & Education Facilities Authority Revenue, Easter Seals Rehabilitation Center, Series A, 0.05% *, 12/1/2034, LOC: Citizens Bank of NH New Jersey 2.8% New Jersey, RIB Floater Trust, Series 14WE, 144A, 0.09% **, 7/3/2017, LOC: Barclays Bank PLC New York 12.4% Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home Aged Project, 0.06% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA New York, General Obligation, Series H, 2.0%, 8/1/2015 New York, RIB Floater Trust, Series 1WX, 144A, 0.05% *, 6/15/2035, LIQ: Barclays Bank PLC New York City, NY, Health & Hospital Corp., HHC Capital Corp., Series D, 144A, 0.04% *, 2/15/2026, LOC: JPMorgan Chase Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series FF-1, 0.05% *, 6/15/2044, SPA: Bank of America NA New York City, NY, Transitional Finance Authority Revenue, Series 3393, 144A, 0.05% *, 11/1/2042, LIQ: Morgan Stanley Bank Port Authority of New York & New Jersey, Series R-14077, 144A, 0.05% *, 6/1/2021, LIQ: Citibank NA Saratoga County, NY, Capital Resource Corp. Revenue, Saratoga Hospital Project, 0.04% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA North Carolina 4.3% North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, High Point University Project, 0.05% *, 12/1/2028, LOC: Branch Banking & Trust North Carolina, State Educational Facilities Finance Agency, Duke University Project, Series A, 0.03% *, 12/1/2017 Oregon 0.8% Clackamas County, OR, School District No. 86, 144A, Prerefunded 6/15/2015 @ 100, 5.0%, 6/15/2018, INS: AGMC Pennsylvania 3.2% Delaware County, PA, Industrial Development Authority, Solid Waste System Revenue, Scott Paper Co., Series E, 0.05% *, 12/1/2018, GTY: Kimberly-Clark Corp. Northeastern, PA, Hospital & Education Authority, Commonwealth Medical College Project, 0.04% *, 9/1/2034, LOC: PNC Bank NA Puerto Rico 2.4% Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-46, 144A, 0.24% *, 9/1/2015, LOC: Royal Bank of Canada Tennessee 1.6% Tennessee, Tennergy Corp., Gas Revenue, Stars Certificates, Series 2006-001, 144A, 0.2% *, 5/1/2016, LOC: BNP Paribas Texas 12.6% Arlington, TX, Independent School District, 144A, Prerefunded 2/15/2015 @ 100, 5.0%, 2/15/2017 Texas, Dallas Performing Arts Cultural Facilities Corp., Center for the Performing Arts Foundation, Series B, 144A, 0.05% *, 9/1/2041, LOC: JPMorgan Chase Bank NA Texas, Lower Neches Valley Authority, Pollution Control Revenue, Chevron U.S.A., Inc. Project, 0.09% *, 2/15/2017 Texas, State Transportation Commission, Mobility Fund, Series A, 144A, Prerefunded 4/1/2015 @ 100, 5.0%, 4/1/2028 Williamson County, TX, General Obligation, Prerefunded 2/15/2015 @ 100, 5.0%, 2/15/2030, INS: NATL West Virginia 0.8% Cabell County, WV, University Facilities, Provident Group Marshall Properties, Series A, 0.06% *, 7/1/2039, LOC: Bank of America NA % of Net Assets Value ($) Total Investment Portfolio (Cost $131,397,882) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of September 30, 2014. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2014. † The cost for federal income tax purposes was $131,397,882. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
